Title: To Thomas Jefferson from Julian Ursin Niemcewicz, 28 December 1800
From: Niemcewicz, Julian Ursin
To: Jefferson, Thomas



Sir
28 Decr. Elizabeth Town New Jersey

I hope the letter I had the honour of writing you sir three months ago containing information respecting Mr. Littlepage has reached you. I hasten now to communicate you information I received two days since from Poland. My friend writes that Mr. Littlepage is about to set out for this Country and that he only waits for the payment of 9000 pounds sterg. arising from a claim he has upon the late king. the robbers who divided our country are to satisfy his demands. I think Mr. Littlepage may reasonably be expected in the coarse of next summer. Before I close this letter permit me sir (as to one who takes the liveliest share in the wellfare of America) to congratulate you upon the testimony of Confidence & respect the people of the U.S. in choosing you for their first Magistrate, have so conspicuously shown to you.
With great respect I am Sir Your most obedient humble servant

J. U. Niemcewiz

